DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hey et al (US 2002/0020358) in view of Sakuma et al (US 2004/0097063), Hartzell (US 2006/0073622), and Shimizu et al (US 2019/0198732).
Hey shows the system claimed including a thermal processing chamber (212), a workpiece/wafer disposed within the processing chamber, a heat source (234) to emit light towards the workpiece, and one or more sensors (236, 237) positioned outside of the processing chamber to measured temperature of the workpiece/wafer (also, see Figure 2). But, Hey does not explicitly shows a controller, and a tunable reflective array that is disposed between the workpiece and the heat source wherein the tunable reflective array comprises a plurality of pixels having an electrochromic material that is configurable in a translucent state or an opaque state.
Sakuma shows it is known to provide a thermal processing system with a controller (57) and a temperature sensor for controlling its heat source based on the temperature profile/data associated with a workpiece. Also, see para 0045-0046. 
Hartzell shows it is known provide a tunable reflective array having a plurality of pixel elements (X) that allows a light source (102) to pass its light through the pixel elements or to reflect the light onto a workpiece so that a desired heating of the workpiece can be achieved via the tunable reflective array (also, see para 0013, 0036, 0039, and 0053). 
Shimizu shows it is known that pixels can comprise an electrochromic material that is known to change its optical state including a transparent state, an opaque state or a reflective state that allows the light to pass through the pixel elements or to reflect the light (also see para 0043 and 0047). 
In view of Sakuma, Hartzell, and Shimizu, it would have been obvious to one of ordinary skill in the art to adapt Hey with a controller for controlling the temperature data/profile associated with the workpiece and a tunable reflective array that is disposed between the workpiece and the heat source wherein the reflective array includes a plurality of pixels comprising an electrochromic material to tune the array to selectively allow the light from the light source to pass through the reflective array or to reflect the light via its translucent or opaque state so that the desired heating of the workpiece, including its heating uniformity, can be predictably achieved by controlling the operation of the array via the controller based on the temperature of the workpiece. 
With respect to claims 17 and 18, Sakuma shows that the workpiece can have portions having warmer or colder portions as illustrated in Figured 2B, and it would have been obvious to one of ordinary skill in the art to control the operation of the tunable reflective array as taught by Hartzell to configure the electrochromic material of the pixels in the opaque state or translucent/transparent state so that an amount of light for heating the workpiece is controlled, i.e., reduced or increased respectively, to predictably achieve the desired workpiece temperature. 
With respect to claim 20, Hey shows that the sensor that measures/obtains the temperature is a pyrometer (para 0026).  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hey in view of Sakuma, Hartzell, and Shimizu as applied to claims 16-18 and 20 above, and further in view of Gronet et al (US 5,708,755) and Camm et al (US 2005/0063453). 
Hey in view of Sakuma, Hartzell, and Shimizu shows the system claimed except for the sensor including a thermal camera to obtain thermal image data of the workpiece.
Gronet shows it is known to use a sensor including an infrared camera that measures a temperature of a workpiece including its temperature data (column 5, lines 62-65). 
Camm also shows it is known to use a sensor including an infrared camera that captures a thermal image of a workpiece (para 0055 and 0067). 
In view of Gronet and Camm, it would have been obvious to one of ordinary skill in the art to adapt Hey, as modified by Sakuma, Hartzell, and Shimizu, with the sensor including an infrared thermal camera that measures or captures the temperature data/image of the workpiece as an alternative temperature sensing means that can also effectively determine the workpiece temperatures as known in the art. 
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761